Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of October 13,
2020, is by and among Aridis Pharmaceuticals, Inc., a Delaware corporation with
headquarters located at 5941 Optical Ct., San Jose, CA 95138 (the ”Company”),
and the buyers identified on the signature pages hereto (the “Buyers”).

 

RECITALS

 

A.            The Buyers, severally and not jointly, wish to purchase, and the
Company wishes to sell, upon the terms and subject conditions stated in this
Agreement, an aggregate of (i) 1,134,470 shares of Common Stock (as defined
herein) (the “Common Shares”) pursuant to the Company’s shelf registration
statement on Form S-3 (Registration Number 333-233601) (the “Registration
Statement”), which has been declared effective in accordance with the Securities
Act of 1933, as amended (the “1933 Act”), by the United States Securities and
Exchange Commission (the “SEC”) and (ii) a Series A common stock purchase
warrant (the “Series A Warrant”) and Series B common stock purchase warrant (the
“Series B Warrant” and together with the Series A Warrant, the “Warrants”), in
the form attached hereto as Exhibit A and Exhibit B, respectively, to initially
purchase an aggregate of up to 283,617 shares of Common Stock at an exercise
price of $7.43 per share with respect to the Series A Warrants (the “Series A
Warrant Shares”) and an aggregate of up to 283,617 shares of Common Stock at an
exercise price of $9.00 per share with respect to the Series B Warrants (the
“Series B Warrant Shares” and together with the Series A Warrant Shares, the
“Warrant Shares”), in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the Securities Act of 1933, and Rule 506(b) of
Regulation D (“Regulation D”) as promulgated by the SEC under the 1933 Act.

 

B.            The Common Shares, the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities”.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyers hereby
agree as follows:

 

1.PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

 

(a)            Purchase of Common Shares and Warrants. Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 below,
the Company shall issue and sell to the Buyers, and the Buyers agree to purchase
from the Company on the Closing Date (as defined below), (i) 1,134,470 Common
Shares and (ii) Warrants to initially acquire an aggregate of up to 567,234
Warrant Shares.

 

(b)            Closing. The closing (the “Closing”) of the purchase of the
Common Shares and the Warrants by the Buyers shall occur at the offices of
Sheppard, Mullin, Richter & Hampton LLP,

 



-1-

 

  

30 Rockefeller Plaza, New York, NY 10012. The date and time of the Closing (the
“Closing Date”) shall be 10:00 a.m., New York time, on the first (1st) Business
Day (as defined below) on which the conditions to the Closing set forth in
Sections 6 and 7 below are satisfied or waived (or such other date as is
mutually agreed to by the Company and the Buyers). As used herein “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.

 

(c)            Purchase Price. The aggregate gross purchase price for the Common
Shares, and the Warrants to be purchased by the Buyers hereunder shall be
$7.4925 (the “Purchase Price”).

 

(d)           Form of Payment; Deliveries. On the Closing Date, (i) the Buyers
shall pay the Purchase Price (less the amount withheld pursuant to Section 4(g))
to the Company for the Common Shares and the Warrants to be issued and sold to
the Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Flow of Funds Letter (as defined below) and (ii) the Company
shall (A) cause Philadelphia Stock Transfer, Inc. (together with any subsequent
transfer agent, the “Transfer Agent”) through the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program, to credit such number of
Common Shares as set forth on the signature page hereto for each Buyer’s or its
respective designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian system and (B) deliver to the Buyers the Warrants pursuant to which
each Buyer shall have the right to initially acquire such number of Warrant
Shares as set forth on the signature page hereto, duly executed on behalf of the
Company and registered in the name of each Buyer or its respective designee.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants to the Company that, as of the date hereof
and as of the Closing Date:

 

(a)           Organization; Authority. The Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.

 

(b)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and shall constitute
the legal, valid and binding obligations of the Buyer enforceable against the
Buyer in accordance with its terms, except as such enforceability may be limited
by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 



-2-

 

 

(c)            No Public Sale or Distribution of Securities. The Buyer is
acquiring the Securities for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof in violation
of applicable securities laws, except pursuant to sales registered or exempted
under the 1933 Act; provided, however, by making the representations herein, the
Buyer does not agree, or make any representation or warranty, to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. The Buyer is
acquiring the Securities hereunder in the ordinary course of its business. The
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities in violation of
applicable securities laws.

  

(d)           Accredited Investor Status. At the time the Buyer was offered the
Securities, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the 1933 Act.

 

(e)            Experience of Buyer. The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(f)            Reliance on Exemptions. The Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(g)           Information. The Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Buyer. The Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by the Buyer or
its advisors, if any, or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
herein or any representations and warranties contained in any other Transaction
Document or any other document or instrument executed and/or delivered in
connection with this Agreement or the consummation of the transaction
contemplated hereby. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

(h)           No Governmental Review. The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 



-3-

 

 

(i)            Transfer or Resale. The Buyer understands that except as provided
in Section 4(g) hereof: (i) the Securities have not been and are not being
registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Buyer shall have delivered to the Company (if
requested by the Company) an opinion of counsel to the Buyer, in a form
reasonably acceptable to the Company, to the effect that the Warrant or the
Warrant Shares to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Buyer
provides the Company with reasonable assurance that the Warrant or Warrant
Shares can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Warrant or Warrant Shares made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Warrant or Warrant Shares under
circumstances in which the seller (or the Person (as defined below) through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC promulgated thereunder; and
(iii) neither the Company nor any other Person is under any obligation to
register the Warrant or Warrant Shares under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

  

(j)            Certain Trading Activities. The Buyer represents and warrants to
the Company that at no time during the 12 months prior to the date of this
Agreement has any of the Buyer, its agents, representatives or affiliates
engaged in or effected, in any manner whatsoever, directly or indirectly, any
(i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

(k)           General Solicitation. The Buyer is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar.

 

(l)            Manipulation of Price. Since the time that such Buyer was first
contacted by the Company or its agent regarding the investment in the Company
contemplated herein, the Buyer has not, and, to the knowledge of the Buyer, no
Person acting on its behalf has, directly or indirectly, (i) taken any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each Buyer that, as of the date hereof
and as of the Closing Date:

 



-4-

 

  

(a)           Organization and Qualification. Each of the Company and each of
its Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or any other agreements or
instruments to be entered into in connection herewith or therewith or (iii) the
authority or ability of the Company to perform any of their respective
obligations under any of the Transaction Documents (as defined below). All of
the direct and indirect Subsidiaries of the Company are set forth in the SEC
Documents. The Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
Subsidiaries, all other references to the Subsidiaries or any of them in the
Transaction Documents shall be disregarded. “Subsidiaries” means any Person in
which the Company, directly or indirectly, (A) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or
(B) controls or operates all or any part of the business, operations or
administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary”.

 

(b)           Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. The execution and delivery of
this Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the offer and sale of the Common Shares and the
offer and sale of the Warrants and the reservation for issuance and issuance of
the Warrant Shares issuable upon exercise of the Warrant) have been duly
authorized by the Company’s board of directors and (other than (i) the filing
with the SEC of the prospectus supplement relating to the offer and sale of the
Common Shares pursuant to Rule 424(b) under the 1933 Act (the “Prospectus
Supplement”) supplementing the base prospectus forming part of the Registration
Statement (the “Prospectus”), (ii) the filing of a Form D with the SEC relating
to the offer and sale of the Warrants and Warrant Shares pursuant to Regulation
D, (iii) the filing of a Notice of Additional Listing with The Nasdaq Capital
Market (the “Principal Market”) and (iv) any other filings as may be required by
any state securities authorities) no further filing, consent or authorization is
required by the Company, its board of directors or its stockholders or other
governing body. This Agreement has been, and the other Transaction Documents
will be prior to the Closing, duly executed and delivered by the Company, and
each constitutes the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law. “Transaction
Documents” means, collectively, this Agreement and the Warrants and each of the
other agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

 



-5-

 

  

(c)           Issuance of Securities; Registration Statement. The issuance of
the Common Shares and the Warrants are duly authorized and, upon issuance and
payment in accordance with the terms of the Transaction Documents shall be
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, mortgages, defects, claims, liens, pledges, charges, taxes,
rights of first refusal, encumbrances, security interests and other encumbrances
(collectively “Liens”) with respect to the issuance thereof. As of the Closing,
the Company shall have reserved from its duly authorized capital stock not less
than 100% of the maximum number of shares of Common Stock issuable upon the
exercise of the Warrants (without taking into account any limitations on the
exercise of the Warrants set forth in the Warrants). Upon exercise in accordance
with the terms of the Warrants, the Warrant Shares, when issued, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights or Liens with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. Upon receipt of the
Common Shares and the Warrants at the Closing and upon receipt of Warrant Shares
upon exercise of the Warrants, respectively, the Buyer will have good and
marketable title to such Common Shares, Warrants, and Warrant Shares,
respectively. Subject to the accuracy of the representations and warranties of
the Buyer in this Agreement, the offer and sale of the Warrants and Warrant
Shares to the Buyer under this Agreement and the Warrant, as applicable, are
exempt from registration under the 1933 Act under Section 4(a)(2) of the 1933
Act and Rule 506(b) of Regulation D. The offer and sale of all of the Common
Shares to the Buyer under this Agreement is registered under the 1933 Act
pursuant to the Registration Statement, and all of the Common Shares are freely
transferable and freely tradable by the Buyer without restriction. The
Registration Statement was declared effective under the Securities Act by the
SEC on September 5, 2019, and any post-effective amendment thereto has also been
declared effective by the SEC under the 1933 Act. The Company has not received
from the SEC any notice pursuant to Rule 401(g)(1) under the 1933 Act objecting
to the use of the shelf registration statement form. No stop order suspending
the effectiveness of the Registration Statement or any related registration
statement filed by the Company with the SEC under Rule 462(b) under the 1933 Act
is in effect and no proceedings for such purpose have been instituted or are
pending or, to the knowledge of the Company, are contemplated or threatened by
the SEC. At the time of (i) the initial filing of the Registration Statement
with the SEC and the most recent amendment thereto for the purposes of complying
with Section 10(a)(3) of the Securities Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the 1934 Act or form of prospectus), the Company met the then
applicable requirements for use of Form S-3 under the 1933 Act. The Company and
the offer, issuance and sale of the Common Shares to the Buyer hereunder meet
the requirements for and comply with the applicable conditions set forth in
Form S-3 under the Securities Act, including compliance with General
Instructions I.A and I.B.6. of Form S-3. The Registration Statement and the
offer, issuance and sale of the Common Shares meet the requirements of
Rule 415(a)(1)(x) under the 1933 Act and comply in all material respects with
said Rule. The Registration Statement is effective and available for the offer,
issuance and sale of all of the Common Shares and the Company has not received
any notice that the SEC has issued or intends to issue a stop-order with respect
to the Registration Statement or that the SEC otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so. The “Plan of
Distribution” section under the Registration Statement permits the issuance and
sale of the Common Shares hereunder. At the time the Registration Statement and
any amendment thereto became effective and on the date of this Agreement, the
Registration Statement and any amendment thereto complied and complies in all
material respects with the requirements of the 1933 Act and did not and does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Prospectus and any amendment or supplements thereto
(including, without limitation the Prospectus Supplement), at the time the
Prospectus or any amendment or supplement thereto was issued and on the date of
this Agreement, complied and complies in all material respects with the
requirements of the 1933 Act and did not and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) under the 1933 Act)
relating to the Common Shares, the Company was not and is not an “Ineligible
Issuer” (as defined in Rule 405 under the 1933 Act). The Company has not
distributed any offering material in connection with the offer or sale of the
Common Shares, other than the Registration Statement, the Prospectus and the
Prospectus Supplement.

 



-6-

 

  

(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
offer and sale of the Common Shares, the offer and sale of the Warrants and the
reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrant, respectively) will not (i) result in a violation of the
Certificate of Incorporation (as defined below) (including, without limitation,
any certificate of designation contained therein), Bylaws (as defined below), or
the certificate of incorporation, certificate of formation, memorandum of
association, articles of association, bylaws or other organizational documents
of any of the Company’s Subsidiaries, or any capital stock or other securities
of the Company or any of its Subsidiaries, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, foreign, federal and state securities laws and
regulations and the rules and regulations of the Principal Market and including
all applicable foreign, federal and state laws, rules and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.

  

(e)           Consents. Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with (other than (i) the filing with the SEC of the Prospectus
Supplement relating to the offer, issuance and sale of the Common Shares to the
Buyer, (ii) the filing with the SEC of a Form D relating to the offer, issuance
and sale of the Warrants and Warrant Shares to the Buyer pursuant to Regulation
D, (iii) the filing of a Notice of Additional Listing with the Principal Market
and (iv) any other filings as may be required by any state securities
authorities), any Governmental Entity (as defined below) or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been or will be obtained or effected on or prior to the Closing
Date, and neither the Company nor any of its Subsidiaries are aware of any facts
or circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. The Company is not currently in
violation of the requirements of the Principal Market and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future. “Governmental Entity”
means any nation, state, county, city, town, village, district, or other
political jurisdiction of any nature, federal, state, local, municipal, foreign,
or other government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

(f)            Acknowledgment Regarding Buyer’s Purchase of Securities. The
Company acknowledges and agrees that the Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Buyer is not (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The
Company further acknowledges that the Buyer is not acting as a financial advisor
or fiduciary of the Company or any of its Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by the Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.

 



-7-

 

 

(g)           No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer,
issuance and sale of the Warrants and Warrant Shares. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions relating to or arising out of the transactions
contemplated by the Transaction Documents. The Company shall pay, and hold the
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with any such claim. Neither the Company nor any of its Subsidiaries has engaged
any placement agent or other agent in connection with the offer and sale of any
of the Securities contemplated by the Transaction Documents.

 

(h)           No Integrated Offering. None of the Company, its Subsidiaries or
any of their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the issuance of any of
the Securities to require approval of stockholders of the Company under any
applicable stockholder approval laws, rules or regulations, including, without
limitation, under the rules of any exchange or automated quotation system on
which any securities of the Company are listed or designated for quotation. None
of the Company, its Subsidiaries or any of their affiliates, nor any Person
acting on their behalf has, directly or indirectly, made any offers, issuances
or sales of any security (including, without limitation, the offer, issuance and
sale of the Common Shares to the Buyer hereunder) or solicited any offers to buy
any security (including, without limitation, any of the Common Shares), under
circumstances that would require registration of the offer, issuance or sale of
the Warrant or any of the Warrant Shares under the 1933 Act, whether through
integration with the offering of the Common Shares to the Buyer hereunder
pursuant to the Registration Statement, any prior offering of securities of the
Company or otherwise.

 

(i)            Dilutive Effect. The Company understands and acknowledges that
the number of Warrant Shares will increase in certain circumstances. The Company
further acknowledges that its obligation to issue the Warrant Shares upon
exercise of the Warrant in accordance with this Agreement and the Warrant, in
each case is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

 

(j)            Application of Takeover Protections; Rights Agreement. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, interested
stockholder, business combination, poison pill (including, without limitation,
any distribution under a rights agreement), stockholder rights plan or other
similar anti- takeover provision under the Certificate of Incorporation, Bylaws
or other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable to the Buyer as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and the Buyer’s ownership
of the Securities. The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
shares of Common Stock or a change in control of the Company or any of its
Subsidiaries.

 



-8-

 

  

(k)           SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, proxy statements, statements and other documents required to be filed by
it with the SEC pursuant to the reporting requirements of the 1934 Act (all of
the foregoing filed prior to the date hereof and all exhibits and appendices
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). The Company has delivered or has made available to the Buyer
or its representatives true, correct and complete copies of each of the SEC
Documents not available on the EDGAR system. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). The reserves, if any,
established by the Company or the lack of reserves, if applicable, are
reasonable based upon facts and circumstances known by the Company on the date
hereof and there are no loss contingencies that are required to be accrued by
the Statement of Financial Accounting Standard No. 5 of the Financial Accounting
Standards Board which are not provided for by the Company in its financial
statements or otherwise. No other information provided by or on behalf of the
Company to the Buyer which is not included in the SEC Documents (including,
without limitation, information in the disclosure schedules to this Agreement)
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein not misleading, in the
light of the circumstance under which they are or were made. The Company is not
currently contemplating to amend or restate any of the financial statements
(including, without limitation, any notes or any letter of the independent
accountants of the Company with respect thereto) included in the SEC Documents
(the “Financial Statements”), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements.

 



-9-

 

 

(l)            Absence of Certain Changes. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, there has been no
material adverse change and no material adverse development in the business,
assets, liabilities, properties, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any of its
Subsidiaries. Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, neither the Company nor any of its
Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any capital expenditures, individually or in the aggregate, outside
of the ordinary course of business. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
Subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(l), “Insolvent” means, (i) with respect to the Company and its
Subsidiaries, on a consolidated basis, the present fair saleable value of the
Company’s and its Subsidiaries’ assets is less than the amount required to pay
the Company’s and its Subsidiaries’ total Indebtedness (as defined below), the
Company and its Subsidiaries are unable to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (C) the Company and its Subsidiaries intend to incur or
believe that they will incur debts that would be beyond their ability to pay as
such debts mature; and (ii) with respect to the Company and each Subsidiary,
individually, (A) the present fair saleable value of the Company’s or such
Subsidiary’s (as the case may be) assets is less than the amount required to pay
its respective total Indebtedness, (B) the Company or such Subsidiary (as the
case may be) is unable to pay its respective debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (C) the Company or such Subsidiary (as the case may be)
intends to incur or believes that it will incur debts that would be beyond its
respective ability to pay as such debts mature. Neither the Company nor any of
its Subsidiaries has engaged in any business or in any transaction, and is not
about to engage in any business or in any transaction, for which the Company’s
or such Subsidiary’s remaining assets constitute unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted.

  

(m)           No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
reasonably expected to exist or occur with respect to the Company, any of its
Subsidiaries or any of their respective businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise), that (i) would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced, (ii) could have a material adverse effect
on the Buyer’s investment hereunder or (iii) could have a Material Adverse
Effect.

 



-10-

 

 

(n)           Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Company, or any
organizational charter, certificate of formation, memorandum of association,
articles of association, certificate of incorporation or bylaws of any of the
Subsidiaries. Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except in all cases for possible violations which could not,
individually or in the aggregate, have a Material Adverse Effect. The Company
and each of its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate regulatory authorities necessary to conduct
their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit. There is no
agreement, commitment, judgment, injunction, order or decree binding upon the
Company or any of its Subsidiaries or to which the Company or any of its
Subsidiaries is a party which has or would reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of the
Company or any of its Subsidiaries, any acquisition of property by the Company
or any of its Subsidiaries or the conduct of business by the Company or any of
its Subsidiaries as currently conducted other than such effects, individually or
in the aggregate, which have not had and would not reasonably be expected to
have a Material Adverse Effect on the Company or any of its Subsidiaries.

  

(o)           Foreign Corrupt Practices. Neither the Company, any of its
Subsidiaries or to the knowledge of the Company, any director, officer, agent,
employee, nor any other person acting for or on behalf of the foregoing
(individually and collectively, a “Company Affiliate”) have violated the U.S.
Foreign Corrupt Practices Act (the “FCPA”) or any other applicable anti-bribery
or anti- corruption laws, nor has any Company Affiliate offered, paid, promised
to pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to any officer, employee or
any other person acting in an official capacity for any Governmental Entity to
any political party or official thereof or to any candidate for political office
(individually and collectively, a “Government Official”) or to any person under
circumstances where such Company Affiliate knew or was aware of a high
probability that all or a portion of such money or thing of value would be
offered, given or promised, directly or indirectly, to any Government Official,
for the purpose of:

 

(i)            (A) influencing any act or decision of such Government Official
in his/her official capacity, (B) inducing such Government Official to do or
omit to do any act in violation of his/her lawful duty, (C) securing any
improper advantage, or (D) inducing such Government Official to influence or
affect any act or decision of any Governmental Entity, or

 

(ii)           assisting the Company or its Subsidiaries in obtaining or
retaining business for or with, or directing business to, the Company or its
Subsidiaries.

 

(p)           Sarbanes-Oxley Act. The Company and each Subsidiary is in
compliance in all material respects with any and all applicable requirements of
the Sarbanes-Oxley Act of 2002, as amended, and any and all applicable rules and
regulations promulgated by the SEC thereunder.

 



-11-

 

 

(q)           Transactions With Affiliates. Except as disclosed in the SEC
Documents, no current or former employee, partner, director, officer or
stockholder (direct or indirect) of the Company or its Subsidiaries, or any
associate, or, to the knowledge of the Company, any affiliate of any thereof, or
any relative with a relationship no more remote than first cousin of any of the
foregoing, is presently, or has ever been, (i) a party to any material
transaction with the Company or its Subsidiaries (including any contract,
agreement or other arrangement providing for the furnishing of services by, or
rental of real or personal property from, or otherwise requiring payments to,
any such director, officer or stockholder or such associate or affiliate or
relative Subsidiaries (other than for ordinary course services as employees,
officers or directors of the Company or any of its Subsidiaries)) or (ii) the
direct or indirect owner of an interest in any corporation, firm, association or
business organization which is a competitor, supplier or customer of the Company
or its Subsidiaries (except for a passive investment (direct or indirect) in
less than 5% of the common stock of a company whose securities are traded on or
quoted through an Eligible Market (as defined below)), nor does any such Person
receive income from any source other than the Company or its Subsidiaries which
relates to the business of the Company or its Subsidiaries or should properly
accrue to the Company or its Subsidiaries. No employee, officer, stockholder or
director of the Company or any of its Subsidiaries or member of his or her
immediate family is indebted to the Company or its Subsidiaries, as the case may
be, nor is the Company or any of its Subsidiaries indebted (or committed to make
loans or extend or guarantee credit) to any of them, other than (i) for payment
of salary for services rendered, (ii) reimbursement for reasonable expenses
incurred on behalf of the Company, and (iii) for other standard employee
benefits made generally available to all employees or executives (including
stock option agreements outstanding under any stock option plan approved by the
Board of Directors of the Company).

  

(r)            Equity Capitalization.

 

(i)            Definitions:

 

(A)            “Common Stock” means (x) the Company’s shares of common stock,
$0.0001 par value per share, and (y) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(B)           “Preferred Stock” means (x) the Company’s blank check preferred
stock, $0.0001 par value per share, the terms of which may be designated by the
board of directors of the Company in a certificate of designations and (y) any
capital stock into which such preferred stock shall have been changed or any
share capital resulting from a reclassification of such preferred stock (other
than a conversion of such preferred stock into Common Stock in accordance with
the terms of such certificate of designations).

 

(ii)           Authorized and Outstanding Capital Stock. As of the date hereof,
the authorized capital stock of the Company consists of (A) 100,000,000 shares
of Common Stock, of which, 8,923,374 are issued and outstanding (excluding the
Common Shares) and 3,277,300 shares are reserved for issuance pursuant to
Convertible Securities (as defined below) (excluding the Warrant Shares issuable
upon exercise of the Warrants) exercisable or exchangeable for, or convertible
into, shares of Common Stock and (B)  60,000,000 shares of Preferred Stock, 0 of
which are issued and outstanding. 0 shares of Common Stock are held in the
treasury of the Company.

 



-12-

 

  

(iii)          Valid Issuance; Available Shares; Affiliates. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Schedule 3(r)(iii) sets
forth the number of shares of Common Stock that are (A) reserved for issuance
pursuant to Convertible Securities (as defined below) (other than the Warrants)
and (B) that are, as of the date hereof, owned by Persons who are “affiliates”
(as defined in Rule 405 of the 1933 Act and calculated based on the assumption
that only officers, directors and holders of at least 10% of the Company’s
issued and outstanding Common Stock are “affiliates” without conceding that any
such Persons are “affiliates” for purposes of federal securities laws) of the
Company or any of its Subsidiaries. To the Company’s knowledge, no Person owns
10% or more of the Company’s issued and outstanding shares of Common Stock
(calculated based on the assumption that all Convertible Securities (as defined
below), whether or not presently exercisable or convertible, have been fully
exercised or converted (as the case may be) taking account of any limitations on
exercise or conversion (including “blockers”) contained therein without
conceding that such identified Person is a 10% stockholder for purposes of
federal securities laws).

 

(iv)          Existing Securities; Obligations. Except as disclosed in the SEC
Documents: (A) none of the Company’s or any Subsidiary’s shares, interests or
capital stock is subject to preemptive rights or any other similar rights or
Liens suffered or permitted by the Company or any Subsidiary; (B) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares, interests or
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to this Agreement);
(D) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (E) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of any or all of the Securities; and (F) neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.

 



-13-

 

 

(v)          Organizational Documents. The Company has furnished to the Buyer
true, correct and complete copies of the Company’s Certificate of Incorporation,
as amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto.

  

(s)           Indebtedness and Other Contracts. Neither the Company nor any of
its Subsidiaries, except as set forth in the SEC Documents, has any outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Company or
any of its Subsidiaries or by which the Company or any of its Subsidiaries is or
may become bound, (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument could reasonably be expected to result in a
Material Adverse Effect, (iii) has any financing statements securing obligations
in any amounts filed in connection with the Company or any of its Subsidiaries;
(iv) is in violation of any term of, or in default under, any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (v) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business consistent with past practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any Indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof.

 



-14-

 

 

 

 

 

(t)        Litigation. There is no action, suit, arbitration, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, other Governmental Entity, self- regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors, whether of a civil or criminal nature or
otherwise, in their capacities as such, which is outside of the ordinary course
of business or individually or in the aggregate material to the Company or any
of its Subsidiaries. To the Company’s knowledge, no director, officer or
employee of the Company or any of its Subsidiaries has willfully violated 18
U.S.C. §1519 or engaged in spoliation in reasonable anticipation of litigation.
Without limitation of the foregoing, there has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the 1933 Act or the 1934 Act, including,
without limitation, the Registration Statement. After reasonable inquiry of its
employees, the Company is not aware of any fact which might result in or form
the basis for any such action, suit, arbitration, investigation, inquiry or
other proceeding. Neither the Company nor any of its Subsidiaries is subject to
any order, writ, judgment, injunction, decree, determination or award of any
Governmental Entity.

 

(u)       Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(v)       Employee Relations. Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. No executive
officer or other key employee of the Company or any of its Subsidiaries is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 



-15-

 

 

(w)       Title.

 

(i)         Real Property. Each of the Company and its Subsidiaries holds good
title to all real property, leases in real property, facilities or other
interests in real property owned or held by the Company or any of its
Subsidiaries (the “Real Property”) owned by the Company or any of its
Subsidiaries (as applicable). The Real Property is free and clear of all Liens
and is not subject to any rights of way, building use restrictions, exceptions,
variances, reservations, or limitations of any nature except for (a) Liens for
current taxes not yet due and (b) zoning laws and other land use restrictions
that do not impair the present or anticipated use of the property subject
thereto. Any Real Property held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any of
its Subsidiaries.

 

(ii)        Fixtures and Equipment. Each of the Company and its Subsidiaries (as
applicable) has good title to, or a valid leasehold interest in, the tangible
personal property, equipment, improvements, fixtures, and other personal
property and appurtenances that are used by the Company or its Subsidiary in
connection with the conduct of its business (the “Fixtures and Equipment”). The
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
Subsidiaries’ businesses (as applicable) in the manner as conducted prior to the
Closing. Each of the Company and its Subsidiaries owns all of its Fixtures and
Equipment free and clear of all Liens except for (a) Liens for current taxes not
yet due and (b) zoning laws and other land use restrictions that do not impair
the present or anticipated use of the property subject thereto.

 

(x)        FDA. As to each product subject to the jurisdiction of the U.S. Food
and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act,
as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company or
any of its Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Company’s knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws,
rules and regulations of the FDA. The Company has not been informed by the FDA
that the FDA will prohibit the marketing, sale, license or use in the United
States of any product proposed to be developed, produced or marketed by the
Company nor has the FDA expressed any concern as to approving or clearing for
marketing any product being developed or proposed to be developed by the
Company.

 



-16-

 

 

(y)       Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. None
of the Company's Intellectual Property Rights have expired or terminated or have
been abandoned or are expected to expire or terminate or are expected to be
abandoned, within three years from the date of this Agreement. The Company does
not have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company or any of its
Subsidiaries, being threatened, against the Company or any of its Subsidiaries
regarding its Intellectual Property Rights. Neither the Company nor any of its
Subsidiaries is aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings. The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.

 

(z)        Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 



-17-

 

 

(aa)      [Intentionally Omitted.]

 

(bb) Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”).

 

(cc) Internal Accounting and Disclosure Controls. The Company and each of its
Subsidiaries maintains internal control over financial reporting (as such term
is defined in Rule 13a-15(f) under the 1934 Act) that is effective to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference and (v) the interactive data in XBRL included or
incorporated by references in the Registration Statement, the Prospectus and the
Prospectus Supplement fairly present the information called for in all material
respects and are prepared in accordance with the SEC’s rules and guidelines
applicable thereto. The Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a- 15(e) under the 1934 Act) that are effective
in ensuring that information required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the 1934 Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. Except as
disclosed in the SEC Documents, neither the Company nor any of its Subsidiaries
has received any notice or correspondence from any accountant, Governmental
Entity or other Person relating to any potential material weakness or
significant deficiency in any part of the internal controls over financial
reporting of the Company or any of its Subsidiaries.

 



-18-

 

 

(dd) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(ee) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(ff) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries or (iv) paid or agreed to
pay any Person for research services with respect to any securities of the
Company or any of its Subsidiaries.

 

(gg) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by the Buyer, shall become, a U.S. real property holding corporation within the
meaning of Section 897 of the Code, and the Company and each Subsidiary shall so
certify upon the Buyer’s request.

 

(hh) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to the Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(ii)        Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 



-19-

 

 

(jj) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

 

(kk) Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the Company’s knowledge, any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries or any other business entity or enterprise with which
the Company or any Subsidiary is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(i) as a kickback or bribe to any Person or (ii) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Company or any of its Subsidiaries.

 

(ll) Money Laundering. The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, without limitation, (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(mm) Management. Except as set forth in Schedule 3(mm) hereto, during the past
five year period, no current or former officer or director or, to the knowledge
of the Company, no current ten percent (10%) or greater stockholder of the
Company or any of its Subsidiaries has been the subject of:

 

(i)            a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such Person, or any partnership in which such person was a
general partner at or within two years before the filing of such petition or
such appointment, or any corporation or business association of which such
person was an executive officer at or within two years before the time of the
filing of such petition or such appointment;

 

(ii)            a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations that do not relate to
driving while intoxicated or driving under the influence);

 

(iii)            any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any such person from, or otherwise limiting, the following
activities:

 



-20-

 

 

(1)            Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2)            Engaging in any particular type of business practice; or

 

(3)            Engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of securities
laws or commodities laws;

 

(iv)            any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any authority barring, suspending or otherwise limiting
for more than sixty (60) days the right of any such person to engage in any
activity described in the preceding sub paragraph, or to be associated with
persons engaged in any such activity;

 

(v)            a finding by a court of competent jurisdiction in a civil action
or by the SEC or other authority to have violated any securities law, regulation
or decree and the judgment in such civil action or finding by the SEC or any
other authority has not been subsequently reversed, suspended or vacated; or

 

(vi)            a finding by a court of competent jurisdiction in a civil action
or by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

 

(nn) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company's stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

(oo) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company had
discussions with its accountants about its financial statements previously filed
with the SEC. Based on those discussions, the Company has no reason to believe
that it will need to restate any such financial statements or any part thereof.

 



-21-

 

 

(pp) No Additional Agreements. The Company does not have any agreement or
understanding with the Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(qq) Registration Rights. No Person has any right to cause the Company or any
Subsidiary to effect the registration under the 1933 Act of any securities of
the Company or any Subsidiary.

 

(rr)      XBRL. The interactive data in eXtensible Business Reporting Language
(“XBRL”) included or incorporated by reference in the Registration Statement
fairly presents the information called for in all material respects and has been
prepared in accordance with the SEC’s rules and guidelines applicable thereto.

 

(ss) Disclosure. All disclosure provided to the Buyer regarding the Company and
its Subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company or any of its Subsidiaries is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. All of the written information
furnished after the date hereof by or on behalf of the Company or any of its
Subsidiaries to the Buyer pursuant to or in connection with this Agreement and
the other Transaction Documents, taken as a whole, will be true and correct in
all material respects as of the date on which such information is so provided
and will not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve (12) months preceding the
date of this Agreement, taken as a whole, are true and correct in all material
respects. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. All
financial projections and forecasts that have been prepared by or on behalf of
the Company or any of its Subsidiaries and made available to the Buyer have been
prepared in good faith based upon reasonable assumptions and represented, at the
time each such financial projection or forecast was delivered to the Buyer, the
Company’s best estimate of future financial performance (it being recognized
that such financial projections or forecasts are not to be viewed as facts and
that the actual results during the period or periods covered by any such
financial projections or forecasts may differ from the projected or forecasted
results). The Company acknowledges and agrees that the Buyer has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

(tt) Accountants. Mayer Hoffman & McCann, P.C. (“MHM”), whose report dated
April 8, 2020 relating to the financial statements of the Company is filed with
the SEC as part of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2019 filed with the Commission and incorporated by reference into
the Registration Statement and the Prospectus, are and, during the periods
covered by their report, were an independent registered public accounting firm
within the meaning of the 1933 Act and the Public Company Accounting Oversight
Board (United States).

 



-22-

 

 

(uu) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the 1934 Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act nor has the
Company received any notification that the SEC is contemplating terminating such
registration. The Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that could reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Except as
disclosed in the SEC Documents, during the two years prior to the date hereof,
(i) the Common Stock has been listed or designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Common Stock is
currently eligible for electronic transfer through the Depository Trust Company
or another established clearing corporation and the Company is current in
payment of the fees to the Depository Trust Company (or such other established
clearing corporation) in connection with such electronic transfer.

 

(vv) Public Float Calculation. As of the close of trading on the Principal
Market on October 12, 2020, the aggregate market value of the outstanding voting
and non-voting common equity (as defined in Rule 405) of the Company held by
persons other than affiliates of the Company (pursuant to Rule 144, those that
directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, the Company) (the
“Non-Affiliate Shares”), was approximately $59,860,436 (calculated by
multiplying (x) the price at which the common equity of the Company was last
sold on the Principal Market October 5, 2020 by (y) the number of Non-Affiliate
Shares outstanding on October 12, 2020).

 

(ww) No Disqualification Events. With respect to the Warrants to be offered,
issued and sold hereunder and under the Warrant, respectively and as applicable,
in reliance on Rule 506(b) of Regulation D, none of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering hereunder, any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the 1933 Act) connected with the Company in any
capacity at the time of sale (each, an “Issuer Covered Person”) is subject to
any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) of Regulation D (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) of Regulation D. The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e) of
Regulation D, and has furnished to the Buyer a copy of any disclosures provided
thereunder.

 



-23-

 

 

4.            COVENANTS.

 

(a)            Reasonable Best Efforts. The Buyer shall use its reasonable best
efforts to timely satisfy each of the covenants hereunder and conditions to be
satisfied by it as provided in Section 6 of this Agreement. The Company shall
use its reasonable best efforts to timely satisfy each of the covenants
hereunder and conditions to be satisfied by it as provided in Section 7 of this
Agreement.

 

(b)            Form D and Blue Sky. The Company agrees to file with the SEC a
Form D with respect to the Warrants as required under Regulation D and to
provide a copy thereof to the Buyer promptly after such filing. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to,
qualify the Securities for sale to the Buyer at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyer on or prior to the
Closing Date. The Company shall make any filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.

 

(c)            Reporting Status. Until the earlier of (i) the date on which the
Buyer shall have sold all of the Securities and (ii) none of the Warrants remain
outstanding (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination.

 

(d)            Use of Proceeds. The Company will use the proceeds from the sale
of the Securities as described in the Prospectus Supplement, but not, directly
or indirectly, for (i) except as set forth on Schedule 4(d), the satisfaction of
any indebtedness of the Company or any of its Subsidiaries, except for any
repayment of the Company’s Payroll Protection Program loan, if necessary,
(ii) the redemption or repurchase of any securities of the Company or any of its
Subsidiaries, or (iii) the settlement of any outstanding litigation.

 

(e)            Financial Information. The Company agrees to send the following
to the Buyer during the Reporting Period (i) unless the following are filed with
the SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any interim
reports or any consolidated balance sheets, income statements, stockholders’
equity statements and/or cash flow statements for any period other than annual,
any Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the 1933 Act, (ii) unless the
following are either filed with the SEC through EDGAR or are otherwise widely
disseminated via a recognized news release service (such as PR Newswire), on the
same day as the release thereof, facsimile copies of all press releases issued
by the Company or any of its Subsidiaries and (iii) unless the following are
filed with the SEC through EDGAR, copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.

 

(f)            Listing. The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Underlying
Securities (as defined below) upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
or designated for quotation (as the case may be) (subject to official notice of
issuance) and shall maintain such listing or designation for quotation (as the
case may be) of all Underlying Securities on such national securities exchange
or automated quotation system. The Company shall maintain the Common Stock’s
listing or authorization for quotation (as the case may be) on the Principal
Market, The New York Stock Exchange, the NYSE American, The Nasdaq Global Market
or The Nasdaq Global Select Market (each, an “Eligible Market”). Neither the
Company nor any of its Subsidiaries shall take any action which could be
reasonably expected to result in the delisting or suspension of the Common Stock
(including, without limitation, the Underlying Securities) on an Eligible
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f). “Underlying Securities”
means the (i) the Common Shares and (ii) Warrant Shares issuable upon exercise
of the Warrant and (iv) any capital stock of the Company issued or issuable with
respect to the Common Shares, the Warrant, or the Warrant Shares, including,
without limitation, (1) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise and (2) shares of
capital stock of the Company into which the shares of Common Stock are converted
or exchanged and shares of capital stock of a Successor Entity (as defined in
the Warrants) into which the shares of Common Stock are converted or exchanged,
in each case, without regard to any limitations on exercise of the Warrants.

 



-24-

 

 

(g)            Fees. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, transfer agent fees, DTC fees
or broker’s commissions (other than for Persons engaged by the Buyer) relating
to or arising out of the transactions contemplated by the Transaction Documents.
The Company shall pay, and hold the Buyer harmless against, any liability, loss
or expense (including, without limitation, reasonable attorneys’ fees and
out-of- pocket expenses) arising in connection with any claim relating to any
such payment. Except as otherwise set forth in the Transaction Documents, each
party to this Agreement shall bear its own expenses in connection with the sale
of the Securities to the Buyer.

 

(h)            Pledge of Securities. Notwithstanding anything to the contrary
contained in this Agreement, the Company acknowledges and agrees that the
Securities may be pledged by the Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Buyer.

 

(i)            Intentionally omitted.

 

(j)            Disclosure of Transactions and Other Material Information.

 

(i)            Disclosure of Transaction. The Company shall, on or before 9:00
a.m., New York time, on the (i) first (1st) Business Day after the date of this
Agreement, issue a press release (the “Press Release”) reasonably acceptable to
the Buyers disclosing all the material terms of the transactions contemplated by
the Transaction Documents and (ii) the second (2nd) Business Day after the date
of this Agreement file with the SEC a Current Report on Form 8-K reasonably
acceptable to the Buyers describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement) and the form of
the Warrant) (including all attachments, the “8- K Filing”), and file with the
SEC the Prospectus Supplement pursuant to Rule 424(b) under the 1933 Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Prospectus Supplement, including, without limitation, information required to be
disclosed in the section captioned “Plan of Distribution” in the Prospectus. The
Company shall permit the Buyers to review and comment upon the Press Release,
the Current Report and the Prospectus Supplement within a reasonable time prior
to their filing with the SEC, the Company shall give reasonable consideration to
all such comments, and the Company shall not issue the Press Release or file the
Current Report or the Prospectus Supplement with the SEC in a form to which
either Buyer reasonably objects. Each Buyer shall furnish to the Company such
information regarding itself, the Securities beneficially owned by it and the
intended method of distribution thereof, including any arrangement between each
Buyer and any other Person relating to the sale or distribution of the
Securities, as shall be reasonably requested by the Company in connection with
the preparation and issuance of the Press Release and the preparation and filing
of the Current Report and the Prospectus Supplement, and shall otherwise
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and issuance of the Press Release and the preparation and
filing of the Current Report and the Prospectus Supplement with the SEC. From
and after the issuance of the Press Release, the Company shall have disclosed
all material, non- public information (if any) provided to any of the Buyer by
the Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon the issuance of the
Press Release, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and any
of the Buyer or any of their affiliates, on the other hand, shall terminate.

 



-25-

 

 

(ii)            Limitations on Disclosure. The Company shall not, and the
Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide the Buyers
with any material, non-public information regarding the Company or any of its
Subsidiaries from and after the issuance of the Press Release without the
express prior written consent of the Buyers (which may be granted or withheld in
the Buyer’s sole discretion). To the extent that the Company delivers any
material, non-public information to any of the Buyers without the Buyer's
consent, the Company hereby covenants and agrees that such Buyer shall not have
any duty of confidentiality with respect to, or a duty not to trade on the basis
of, such material, non-public information. Subject to the foregoing, neither the
Company nor any of its Subsidiaries shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
such Buyer, to issue any press release or other public disclosure with respect
to such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) such Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Buyers (which may be granted or withheld in the Buyer’s sole discretion),
the Company shall not (and shall cause each of its Subsidiaries and affiliates
to not) disclose the name of the Buyers in any filing, announcement, release or
otherwise. Notwithstanding anything contained in this Agreement to the contrary
and without implication that the contrary would otherwise be true, the Company
expressly acknowledges and agrees that the Buyers shall not have (unless
expressly agreed to by the Buyers after the date hereof in a written definitive
and binding agreement executed by the Company and the Buyers) any duty of
confidentiality with respect to, or a duty not to trade on the basis of, any
material, non-public information regarding the Company or any of its
Subsidiaries.

 



-26-

 

 

(d)            Additional Issuance of Securities. So long as any of the Buyers
beneficially owns any Securities, the Company will not, without the prior
written consent of either of the Buyers (which may be granted or withheld in the
Buyer’s sole discretion), (i) issue any other securities that would cause a
breach or default under any of the Warrants or (ii) in the nine months following
the date hereof, issue securities using Form S-3 pursuant to General Instruction
I.B.6 of Form S-3.

 

(e)            Reservation of Shares. So long as any portion of any of the
Warrants remains outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 100% of the sum of the maximum number of Warrant Shares issuable upon
exercise in full of the Warrants, respectively (without regard to any
limitations on the exercise of the Warrants set forth therein) (collectively,
the “Required Reserve Amount”); provided that at no time shall the number of
shares of Common Stock reserved pursuant to this Section 4(k) be reduced other
than proportionally in connection with any exercise of the Warrants. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is not sufficient to meet the Required Reserve Amount, the Company will promptly
take all corporate action necessary to authorize and reserve a sufficient number
of shares, including, without limitation, calling a special meeting of
stockholders to authorize additional shares to meet the Company's obligations
pursuant to the Transaction Documents, in the case of an insufficient number of
authorized shares, obtain stockholder approval of an increase in such authorized
number of shares, and voting the management shares of the Company in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Required Reserve Amount.

 



-27-

 

 

(f)            Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any Governmental Entity, except where such violations would not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.

 

(g)            Passive Foreign Investment Company. The Company shall conduct its
business, and shall cause its Subsidiaries to conduct their respective
businesses, in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of
Section 1297 of the Code.

 

(h)            Corporate Existence. So long as any Buyer beneficially owns any
portion of any of the Warrants, the Company shall not be party to any
Fundamental Transaction (as defined in the Warrant) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Warrants.

 

(i)             Exercise and Conversion Procedures. The form of Exercise Notice
(as defined in the Warrants) included in the Warrants sets forth the totality of
the procedures required of the Buyer in order to exercise the Warrants. No legal
opinion or other information or instructions shall be required of the Buyer to
exercise any portion of the Warrants. The Company shall honor exercises of the
Warrants and shall deliver the applicable number of Warrant Shares in accordance
with the terms, conditions and time periods set forth in the Warrants. Without
limiting the preceding sentences, no ink-original Exercise Notice shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Exercise Notice form be required in order to exercise any
portion of any of the Warrants.

 

(j)             Regulation M. The Company will not take any action prohibited by
Regulation M under the 1934 Act, in connection with the distribution of the
Securities contemplated hereby.

 

(k)            Passive Foreign Investment Company. The Company shall conduct its
business in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of
Section 1297 of the Code.

 

(l)            General Solicitation. None of the Company, any of its affiliates
(as defined in Rule 501(b) under the 1933 Act) or any person acting on behalf of
the Company or such affiliate will solicit any offer to buy or offer or sell the
Warrants or any Warrant Shares by means of any form of general solicitation or
general advertising within the meaning of Regulation D, including: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

(m)           Integration. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would (i) require registration of the offer, issuance or sale of the
Warrant or any of the Warrant Shares under the 1933 Act, (ii) cause the offer,
issuance or sale of the Common Shares to the Buyer hereunder pursuant to the
Registration Statement to be integrated with any other offering of securities of
the Company (including, without limitation, the offer, issuance or sale of the
Warrant or any of the Warrant Shares, any prior or other offering of securities
of the Company or otherwise), or (iii) cause the offer, issuance or sale of the
Warrant or the Warrant Shares to be integrated with any other offering of
securities of the Company (including, without limitation, the offer, issuance or
sale of the Common Shares to the Buyers hereunder pursuant to the Registration
Statement, any prior or other offering of securities of the Company or
otherwise).

 



-28-

 

 

(n)            Notice of Disqualification Events. The Company will notify the
Buyers in writing, prior to the Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, reasonably be expected to become a Disqualification Event
relating to any Issuer Covered Person, in each case of which it is aware.

 

(o)            Subsequent Equity Sales. Beginning on the date hereof, if the
Company or any Subsidiary shall enter into a Subsequent Financing (as defined
herein) other than an Exempt Transaction (as defined herein), entitling any
person or entity to acquire shares of Common Stock at an effective price per
share less than the Purchase Price (subject to prior adjustment for reverse and
forward stock splits and the like) (the “Discounted Purchase Price,” as further
defined below), the Company shall issue to such Buyer that number of additional
Shares equal to (a) the Purchase Price paid by such Buyer at the Closing divided
by the Discounted Purchase Price, less (b) the Shares issued to such Buyer at
the Closing pursuant to this Agreement and pursuant to this Section 4(o).
“Subsequent Financing” means the next sale by the Company of Common Stock or
Common Stock Equivalents (or any combinations of such securities) after the date
hereof with gross proceeds to the Company of up to $10,000,000. Any additional
Shares issued pursuant to this section shall, if possible, be registered under
the Securities Act at the time of such issuance The term “Discounted Purchase
Price” shall mean the amount actually paid in new cash consideration by third
parties for each share of Common Stock; provided that the Discounted Purchase
Price shall be no lower than $5.50 per share. The sale of Common Stock
Equivalents shall be deemed to have occurred at the time of the issuance of the
Common Stock Equivalents and the Discounted Purchase Price covered thereby shall
also include the actual exercise or conversion price thereof at the time of the
conversion or exercise (in addition to the consideration per share of Common
Stock underlying the Common Stock Equivalents received by the Company upon such
sale or issuance of the Common Stock Equivalents). If shares are issued for a
consideration other than cash, the per share selling price shall be the fair
value of such consideration as determined in good faith by the Board of
Directors of the Company. Notwithstanding anything to the contrary herein, this
Section 4(o) shall not apply in respect of an Exempt Issuance. Additionally,
prior to any issuance to a Buyer pursuant to this Section 4(o), such Buyer shall
have the right to irrevocably defer such issuances to such Buyer under this
Section 4(o), in whole or in part, for continuous periods of not less than 75
days. The Purchaser’s rights under this Section 4(o) shall terminate upon the
Company completing a Subsequent Financing. “Exempt Transaction” means the
issuance of (a) shares of Common Stock or options to employees, officers,
consultants or directors of the Company pursuant to any stock or option plan
duly adopted for such purpose, by a majority of the non-employee members of the
Board of Directors or a majority of the members of a committee of non-employee
directors established for such purpose, (b) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities and (c) shares of Common Stock issued pursuant to the
Sales Agreement dated September 3, 2019 between the Company and Cantor
Fitzgerald & Co. (the “Sales Agreement”).

 



-29-

 



 

(p)            Sales Agreement. For ninety (90) days after the date hereof (the
“Restricted Period”), without the consent of a majority in interest of the
Buyers who hold a majority of the Common Shares, the Company agrees that it will
not sell any shares of Common Stock pursuant to the Sales Agreement in an amount
in excess of $4,000,000 for the forty-five (45) day period beginning after the
date hereof (the ”Initial Period”) and no amount in excess of an additional
$3,000,000 for the forty-five (45) day period beginning after the Initial Period
until the end of the Restricted Period. Notwithstanding the foregoing, during
the Restricted Period, the Company will not sell any shares of Common Stock
pursuant to the Sales Agreement at a price below the Purchase Price.

 

5.            REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a)           Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Common Shares, the
Warrants in which the Company shall record the name and address of the Person in
whose name the Common Shares and the Warrants have been issued (including the
name and address of each transferee) and the number of Common Shares held by
such Person. The Company shall keep the register open and available at all times
during business hours for inspection of the Buyers or its legal representatives.

 

(b)            Registration. The Company shall use commercially reasonable
efforts to file with the SEC a registration statement on Form S-1, S-3 or any
other appropriate form in the sole discretion of the Company (the “Registration
Statement”), registering for resale on a continuous or delayed basis in
accordance with Securities Act of 1933, as amended, (the “Securities Act”)
Rule 415(a)(i) the Warrant Shares issued to the Buyers, and the Company shall
use its commercially reasonable efforts to cause the Registration Statement to
become effective as promptly as practicable following the date the Registration
Statement is initially filed with the SEC. The Company shall cause the
Registration Statement to remain effective through and until such time as the
Warrant Shares may be available for resale by the Buyers pursuant to Rule 144 or
its other subsections (or any successor thereto) under the Securities Act. The
Company shall bear the expenses incurred in connection with the filing of the
Registration Statement and all reasonable costs associated with the resale of
the Warrant Shares (pursuant to the Registration Statement or otherwise).

 

(c)              Legends. Certificates and any other instruments evidencing the
Common Shares shall not bear any restrictive or other legend. The Buyers
understand that the Warrant and the Warrant Shares are being issued pursuant to
an exemption from registration or qualification under the 1933 Act and
applicable state securities laws, and except as set forth below, the Warrant and
the Warrant Shares shall bear any legend as required by the “blue sky” laws of
any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 



-30-

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

(d)           Removal of Legends

 

Certificates evidencing the Warrant Shares shall not be required to contain the
legend set forth in Section 5(c) above or any other legend (i) while a
registration statement covering the resale of such Warrant Shares is effective
under the 1933 Act, (ii) following any sale of such Warrant Shares pursuant to
Rule 144 (assuming the transferor is not an affiliate of the Company), (iii) if
such Warrant Shares are eligible to be sold, assigned or transferred under
Rule 144 (provided that the Buyer provides the Company with reasonable
assurances that such Warrant Shares are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of counsel), (iv) in
connection with a sale, assignment or other transfer (other than under
Rule 144), provided that the Buyer provides the Company with an opinion of
counsel to the Buyer, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Warrant Shares may be made without
registration under the applicable requirements of the 1933 Act or (v) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC). If a legend is not required pursuant to the foregoing, the
Company shall no later than two (2) Trading Days following the delivery by the
Buyer to the Company or the transfer agent (with notice to the Company) of a
legended certificate representing such Warrant Shares (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer, if applicable), together with any other
deliveries from the Buyer as may be required above in this Section 5(c), as
directed by the Buyer, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program, credit the
aggregate number of Warrant Shares to which the Buyer shall be entitled to the
Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Buyer, a certificate
representing such Warrant Shares that is free from all restrictive and other
legends, registered in the name of the Buyer or its designee (the date by which
such credit is so required to be made to the balance account of the Buyer’s or
the Buyer’s nominee with DTC or such certificate is required to be delivered to
the Buyer pursuant to the foregoing is referred to herein as the “Required
Delivery Date”).

 



-31-

 

 

(e)          Buy-In. If the Company fails to so properly deliver such unlegended
certificates representing the aggregate number of Warrant Shares to which the
Buyer shall be entitled, or so properly credit the aggregate number of Warrant
Shares to which the Buyer shall be entitled to the Buyer’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system, in
each case by the Required Delivery Date, then, in addition to all other remedies
available to the Buyer, (i) the Company shall, pay to the Buyer, in cash, as
partial liquidated damages and not as a penalty, for each $1,000 of Warrant
Shares (based on the VWAP of the Common Stock on the date such Warrant Shares
are submitted to the Transfer Agent) delivered for removal of the restrictive
legend and subject to Section 5(d), $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day after the Legend Removal Date until such certificate is
delivered without a legend or such credit to such balance account with DTC is
made and (ii) if after the Legend Removal Date the Buyer purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Buyer of all or any portion of the number of
shares of Common Stock, or a sale of a number of shares of Common Stock equal to
all or any portion of the number of shares of Common Stock, that the Buyer
anticipated receiving from the Company without any restrictive legend, then an
amount equal to the excess of the Buyer’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including brokerage commissions and other
out-of-pocket expenses, if any) (the “Buy-In Price”) over the product of
(A) such number of Warrant Shares that the Company was required to deliver to
the Buyer by the Legend Removal Date multiplied by (B) the lowest closing sale
price of the Common Stock on any Trading Day during the period commencing on the
date of the delivery by the Buyer to the Company of the applicable Warrant
Shares (as the case may be) and ending on the date of such delivery and payment
under this Section 5(e).

 

(f)           FAST Compliance. While any portion of any of the Warrants remains
outstanding, the Company shall maintain a transfer agent that participates in
the DTC Fast Automated Securities Transfer Program.

 

6.            CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Common Shares and
the Warrants to the Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Buyer with prior
written notice thereof:

 

(a)           The Buyer shall have executed this Agreement and delivered the
same to the Company.

 

(b)           The Buyer shall have delivered to the Company the Purchase Price
for the Common Shares and the Warrants being purchased by the Buyer at the
Closing by wire transfer of immediately available funds in accordance with the
Flow of Funds Letter.

 

(c)            The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.

 

7.            CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of the Buyer hereunder to purchase the Common Shares and the
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Buyer’s sole benefit and may be waived by the Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(a)           The Company shall have duly executed and delivered to each Buyer
each of the Transaction Documents, and the Company shall have (A) caused the
Transfer Agent to credit an aggregate 1,134,470 Common Shares to the Buyers’ or
its designees’ balance account with DTC through its Deposit/Withdrawal at
Custodian system and (B) deliver to the Buyers’ the Warrants (initially for an
aggregate of up to 567,234 Warrant Shares), duly executed on behalf of the
Company and registered in the name of the respective Buyers or its designee.

 



-32-

 

 

(b)        The Buyers shall have received the opinion of Sheppard, Mullin,
Richter and Hampton LLP, the Company’s counsel, dated as of the Closing Date, in
the form reasonably acceptable to the Buyers.

 

(c)         The Company shall have delivered to the Buyers a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in each such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction of formation as
of a date within ten (10) days of the Closing Date.

 

(d)         The Company shall have delivered to the Buyers a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business and is required to so
qualify, as of a date within ten (10) days of the Closing Date.

 

(e)         The Company shall have delivered to the Buyers a certificate, in the
form acceptable to the Buyer, executed by the Secretary of the Company and dated
as of the Closing Date, as to (i) the resolutions consistent with
Section 3(b) as adopted by the Company’s board of directors in a form reasonably
acceptable to the Buyers, (ii) the Certificate of Incorporation of the Company
and (iii) the Bylaws of the Company, each as in effect at the Closing.

 

(f)           Each and every representation and warranty of the Company shall be
true and correct as of the date when made and as of the Closing Date as though
originally made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such specific
date) and the Company shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. The
Buyers shall have received a certificate, duly executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Buyers in the
form acceptable to the Buyer.

 

(g)          The Common Stock (A) shall be designated for quotation or listed
(as applicable) on the Principal Market and (B) shall not have been suspended,
as of the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.

 

(h)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by the Principal
Market, if any.

 

(i)             No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(j)             Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably would have or result in a
Material Adverse Effect.

 

(k)            The Company shall have notified the Principal Market to list or
designate for quotation (as the case may be) the Common Shares and the Warrant
Shares.

 



-33-

 

 

(l)          The Buyer shall have received a letter on the letterhead of the
Company, duly executed by the Chief Executive Officer of the Company, setting
forth the wire transfer instructions of the Company (the “Flow of Funds
Letter”).

 

(m)         From the date hereof to the Closing Date, (i) trading in the Common
Stock shall not have been suspended by the SEC or the Principal Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to the Closing), and, (ii) at any
time prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Buyer, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

 

(n)           The Registration Statement shall be effective and available for
the issuance and sale to the Buyer s hereunder of an aggregate 1,085,884 Common
Shares.

 

(o)           The Company shall have delivered to the Buyers the Prospectus and
the Prospectus Supplement (which may be delivered in accordance with Rule 172
under the 1933 Act).

 

(p)           The Company and its Subsidiaries shall have delivered to the
Buyers such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as the Buyers or its counsel may
reasonably request.

 

8.            TERMINATION.

 

In the event that the Closing shall not have occurred within five (5) days of
the date hereof, then the Buyers shall have the right to terminate its
obligations under this Agreement at any time on or after the close of business
on such date without liability of the Buyers to the Company; provided, however,
the right to terminate this Agreement under this Section 8 shall not be
available to the Buyers if the failure of the transactions contemplated by this
Agreement to have been consummated by such date is the result of the Buyer’s
breach of this Agreement, provided further that no such termination shall affect
any obligation of the Company under this Agreement to reimburse the Buyers for
the expenses described in Section 4(g) above. Nothing contained in this
Section 8 shall be deemed to release any party from any liability for any breach
by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

 



-34-

 

 

9.MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. The Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Buyer or to enforce
a judgment or other court ruling in favor of the Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

(b)           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature
page shall create a valid and binding obligation of the party executing (or on
whose behalf such signature is executed) with the same force and effect as if
such signature page were an original thereof.

 

(c)            Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.

 

(d)           Severability; Maximum Payment Amounts. If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). Notwithstanding anything to
the contrary contained in this Agreement or any other Transaction Document (and
without implication that the following is required or applicable), it is the
intention of the parties that in no event shall amounts and value paid by the
Company and/or any of its Subsidiaries (as the case may be), or payable to or
received by any of the Buyer, under the Transaction Documents (including without
limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law. Accordingly,
if any obligation to pay, payment made to the Buyer, or collection by the Buyer
pursuant the Transaction Documents is finally judicially determined to be
contrary to any such applicable law, such obligation to pay, payment or
collection shall be deemed to have been made by mutual mistake of the Buyer, the
Company and its Subsidiaries and such amount shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of the Buyer, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to the
Buyer under the Transaction Documents. For greater certainty, to the extent that
any interest, charges, fees, expenses or other amounts required to be paid to or
received by the Buyer under any of the Transaction Documents or related thereto
are held to be within the meaning of “interest” or another applicable term to
otherwise be violative of applicable law, such amounts shall be pro-rated over
the period of time to which they relate.

 



-35-

 

 

(e)          Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, and this Agreement, the other
Transaction Documents, the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
provision of any other agreements the Buyer has entered into with, or any
instruments the Buyer has received from, the Company or any of its Subsidiaries
prior to the date hereof with respect to any prior investment made by the Buyer
in the Company or (ii) waive, alter, modify or amend in any respect any
obligations of the Company, or any rights of or benefits to the Buyer or any
other Person, in any other agreement entered into prior to the date hereof
between or among the Company and/or any of its Subsidiaries and the Buyer, or in
any instruments the Buyer received from the Company and/or any of its
Subsidiaries prior to the date hereof, and all such binding provisions contained
in all such other agreements and instruments shall continue in full force and
effect. Except as specifically set forth herein or therein, neither the Company
nor the Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. Provisions of this Agreement may be amended only with the
written consent of the Company and the Buyer, and any amendment of any provision
of this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding upon the Buyer and the Company. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party, and any waiver of any provision of this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding on the
waiving party. The Company has not, directly or indirectly, made any agreements
with the Buyer relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, the Buyer has not made any commitment or promise or
has any other obligation to provide any financing to the Company, any Subsidiary
or otherwise. As a material inducement for the Buyer to enter into this
Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted by the Buyer, any of its
advisors or any of its representatives shall affect the Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document, (ii) nothing contained in the Registration
Statement, the Prospectus or the Prospectus Supplement shall affect the Buyer’s
right to rely on, or shall modify or qualify in any manner or be an exception to
any of, the Company’s representations and warranties contained in this Agreement
or any other Transaction Document and (iii) unless a provision of this Agreement
or any other Transaction Document is expressly preceded by the phrase “except as
disclosed in the SEC Documents,” nothing contained in any of the SEC Documents
shall affect the Buyer’s right to rely on, or shall modify or qualify in any
manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement or any other Transaction Document.

 



-36-

 

 

(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or electronic mail; or (iii) one (1) Business
Day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers and e-mail addresses for such communications
shall be:

 

If to the Company:

 

Aridis Pharmaceuticals, Inc.

5941 Optical Ct., San Jose, CA 95138

Telephone: (408) 385-1742

Facsimile: (408) 960-3822 Attention: Chief Executive Officer E-Mail:
truongv@aridispharma.com

 

With a copy (for informational purposes only) to:

 

Sheppard, Mullin, Richter & Hampton LLP 30 Rockefeller Plaza, 38th Floor

New York, NY 10112 Telephone: (212) 653-8700

Facsimile: (212) 653-8701 Attention: Jeffrey J. Fessler, Esq.

E-Mail: jfessler@sheppardmullin.com

 

If to the Transfer Agent:

 

Philadelphia Stock Transfer, Inc. 2320 Haverford Rd., Suite 230

Ardmore, PA 19003

Telephone: (484) 416-3124

Facsimile: (484) 416-3597 Attention: Bob Winterle

E-Mail: bwinterle@philadelphiastocktransfer.com If to the Buyer:

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and, with respect to each facsimile
transmission, an image of the first page of such transmission or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(g)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any subsequent purchasers of any of the Warrants (but excluding any
purchasers of Underlying Securities, unless pursuant to a written assignment by
the Buyer). The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyers,
including, without limitation, by way of a Fundamental Transaction (as defined
in the Warrants) (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants). The
Buyer may assign some or all of its rights hereunder in connection with any
transfer of any of its Securities without the consent of the Company, in which
event such assignee shall be deemed to be the Buyer hereunder with respect to
such assigned rights.

 



-37-

 

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Indemnitees referred to in Section 9(k).

 

(i)           Survival. The representations, warranties, agreements and
covenants shall survive the Closing.

 

(j)           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)Indemnification.

 

(i)            In consideration of the Buyer’s execution and delivery of this
Agreement and acquiring the Securities and in addition to all of the Company’s
other obligations under the Transaction Documents, the Company shall defend,
protect, indemnify and hold harmless the Buyer and each holder of any Securities
and all of their stockholders, partners, members, officers, directors, employees
and direct or indirect investors and any of the foregoing Persons’ agents or
other representatives (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (i) any misrepresentation or breach of any representation or
warranty made by the Company in any of the Transaction Documents, (ii) any
breach of any covenant, agreement or obligation of the Company contained in any
of the Transaction Documents, (iii) any cause of action, suit, proceeding or
claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company or any
Subsidiary) or which otherwise involves such Indemnitee that arises out of or
results from (A) the execution, delivery, performance or enforcement of any of
the Transaction Documents, (B) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, (C) the status of the Buyer or holder of the Securities either
as an investor in the Company pursuant to the transactions contemplated by the
Transaction Documents or as a party to this Agreement (including, without
limitation, as a party in interest or otherwise in any action or proceeding for
injunctive or other equitable relief), or (D) with respect to any registration
statement of the Company providing for the resale by the Buyer of any Warrant
Shares issued and issuable upon exercise of the Warrants, respectively, filed by
the Company with the SEC, (1) any untrue or alleged untrue statement of a
material fact contained in such registration statement, any prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that such untrue statements or omissions are
based solely upon information regarding the Buyer furnished in writing to the
Company by the Buyer expressly for use therein or (2) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act or any state securities
law, or any rule or regulation thereunder in connection therewith. To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 



-38-

 

 

(ii)          Promptly after receipt by an Indemnitee under this Section 9(k) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 9(k), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(A) the Company has agreed in writing to pay such fees and expenses; (B) the
Company shall have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (C) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 9(k), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii)           The indemnification required by this Section 9(k) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, within ten (10) days after bills are received or
Indemnified Liabilities are incurred.

 

(iv)            The indemnity agreement contained herein shall be in addition to
(A) any cause of action or similar right of the Indemnitee against the Company
or others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 



-39-

 

 

(l)           Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. It
is expressly understood and agreed that for all purposes of this Agreement, and
without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.

 

(m)           Remedies. The Buyer and in the event of assignment by Buyer of its
rights and obligations hereunder, each holder of any Securities, shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law would
inadequate relief to the Buyer. The Company therefore agrees that the Buyer
shall be entitled to specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security. The remedies provided in this
Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief).

 

(n)             Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever the Buyer exercises a right, election, demand or option
under a Transaction Document and the Company or any Subsidiary does not timely
perform its related obligations within the periods therein provided, then the
Buyer may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company or such Subsidiary (as the case may be), any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights; provided, however, that in the case of a rescission
of an exercise of the Warrant, the Buyer shall be required to return any Warrant
Shares, respectively, subject to any such rescinded exercise notice concurrently
with the return to the Buyer of the aggregate exercise price paid to the Company
for such Warrant Shares and the restoration of the Buyer’s right to acquire such
Warrant Shares pursuant to such Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right), respectively.

 

(o)             Payment Set Aside; Currency. To the extent that the Company
makes a payment or payments to the Buyer hereunder or pursuant to any of the
other Transaction Documents or the Buyer enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 



-40-

 

 

(p)          Judgment Currency. If for the purpose of obtaining or enforcing
judgment against the Company in connection with this Agreement or any other
Transaction Document in any court in any jurisdiction it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
Section 9(p) referred to as the “Judgment Currency”) an amount due in US Dollars
under this Agreement, the conversion shall be made at the Exchange Rate
prevailing on the Trading Day immediately preceding:

 

(1)          the date actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or

 

(2)           the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 9(p)(i)(1) being hereinafter
referred to as the “Judgment Conversion Date”).

 

(i)          If in the case of any proceeding in the court of any jurisdiction
referred to in Section 9(p)(i)(1) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(ii)          Any amount due from the Company under this provision shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Agreement or any other Transaction
Document.

 

(q)         Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

[signature pages follow]

 

-41-

 

 

IN WITNESS WHEREOF, this Securities Purchase Agreement is executed as of the
Effective Date.

 

Number of shares of Common Stock Subscribed For:               Number of
Warrants Subscribed For:               Total Purchase Price:              
Signature of Authorized Signatory:                 Address of Subscriber:      
                        Subscriber’s tax ID#:             Subscriber’s Email
Address:           ACCEPTED BY:         ARIDIS PHARMACEUTICALS, INC., a Delaware
corporation         Signature of Authorized Signatory:           Name of
Authorized Signatory:             Title of Authorized Signatory:    

 



-42-

